United States Securities and Exchange Commission Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the registrant x Filed by a party other than the registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 Guaranty Federal Bancshares, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11.(set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: GUARANTY FEDERAL BANCSHARES, INC. 1 SPRINGFIELD, MO 65807-4181 (417) 520-4333 NOTICE OF MEETING OF STOCKHOLDERS To Be Held on May 23, 2012 Notice is hereby given that an annual meeting of the stockholders (the “Meeting”) of Guaranty Federal Bancshares, Inc. (the “Company”) will be held at the Guaranty Bank Operations Center, 1414 W. Elfindale Street, Springfield, Missouri, on May 23, 2012, at 6:00 p.m., local time.Stockholders of record at the close of business on April 2, 2012 are the stockholders entitled to vote at the Meeting. A Proxy Card and a Proxy Statement for the Meeting are enclosed. The Meeting is being held for the purpose of considering and acting upon: 1. The election of three directors. 2. The advisory (non-binding) proposal on executive compensation. 3. The ratification of BKD, LLP as Independent Registered Public Accounting Firm to the Company for the fiscal year ending December 31, 2012. 4. Such other matters as may come properly before the Meeting or any adjournments thereof.Except with respect to procedural matters incident to the conduct of the Meeting, the Board of Directors is not aware of any other business to come before the Meeting. Important Notice Regarding the Availability of Proxy Materials for the 2012 Annual Stockholders’ Meeting to be Held on May 23, 2012.Pursuant to new rules promulgated by the Securities and Exchange Commission, we have elected to provide access to our proxy materials both by: (i) sending you this full set of proxy materials, including a proxy card; and (ii) notifying you of the availability of our proxy materials on the internet. This Notice and Proxy Statement and our 2011 Annual Report may be accessed at www.gbankmo.com. BY ORDER OF THE BOARD OF DIRECTORS /s/ Don M. Gibson Don M. Gibson Chairman of the Board Springfield, Missouri April 23, 2012 THE BOARD OF DIRECTORS URGES YOU TO SIGN, DATE AND RETURN YOUR PROXY CARD AS SOON AS POSSIBLE, EVEN IF YOU CURRENTLY PLAN TO ATTEND THE ANNUAL MEETING.THIS WILL NOT PREVENT YOU FROM VOTING IN PERSON AT THE ANNUAL MEETING IF YOU DESIRE, AND YOU MAY REVOKE YOUR PROXY BY WRITTEN INSTRUMENT AT ANY TIME PRIOR TO THE VOTE AT THE ANNUAL MEETING.IF YOU ARE A STOCKHOLDER WHOSE SHARES ARE NOT REGISTERED IN YOUR OWN NAME, YOU WILL NEED ADDITIONAL DOCUMENTATION FROM YOUR RECORD HOLDER TO VOTE PERSONALLY AT THE MEETING. 2 1341 W. Battlefield ▪ Springfield, MO 65807 417-520-4333 ▪ www.gbankmo.com April 23, 2012 Dear Fellow Stockholder: On behalf of the Board of Directors and management of Guaranty Federal Bancshares, Inc, I cordially invite you to attend the 2012 Annual Meeting of Stockholders to be held at the Guaranty Bank Operations Center, 1414 W. Elfindale Street, Springfield, Missouri, on Wednesday, May 23, 2012 at 6:00 p.m., local time.The attached Notice of Annual Meeting of Stockholders and Proxy Statement describe the formal business to be transacted at the meeting.Following the formal meeting, I will report on the operations of the Company.Directors and officers of the Company, as well as representatives of BKD, LLP, our independent registered public accounting firm, will be present to respond to any questions that stockholders may have. Whether or not you plan to attend the meeting, please sign and date the enclosed proxy card and return it in the accompanying postage-paid return envelope as soon as possible.This will not prevent you from voting in person at the meeting but will assure that your vote is counted if you are unable to attend the meeting. Respectfully, /s/ Shaun A. Burke Shaun A. Burke President and CEO 3 GUARANTY FEDERAL BANCSHARES, INC. 1 SPRINGFIELD, MISSOURI 65807-4181 PROXY STATEMENT This Proxy Statement has been prepared in connection with the solicitation of proxies by the Board of Directors of Guaranty Federal Bancshares, Inc. (the “Company”) for use at the annual meeting of stockholders to be held on May 23, 2012 (the “Annual Meeting”), and at any adjournment(s) thereof.The Annual Meeting will be held at 6:00 p.m., local time, at the Guaranty Bank Operations Center, 1414 W. Elfindale Street, Springfield, Missouri.It is anticipated that this Proxy Statement will be mailed to stockholders on or about April 23, 2012. RECORD DATEVOTINGVOTE REQUIRED FOR APPROVAL All persons who were holders of record of the common stock, par value $0.10 per share (“Common Stock”) of the Company at the close of business on April 2, 2012 (“Record Date”) will be entitled to cast votes at the Annual Meeting.Voting may be by proxy or in person.As of the Record Date, the Company had 2,710,701 shares of Common Stock issued and outstanding. Holders of a majority of the outstanding shares of Common Stock entitled to vote, represented in person or by proxy, will constitute a quorum for purposes of transacting business at the Annual Meeting. Stockholders are urged to indicate their vote in the appropriate spaces on the proxy card.Each proxy solicited hereby, if properly executed, duly returned to the Board of Directors of the Company (the “Board of Directors” or the “Board”) and not revoked prior to the Annual Meeting, will be voted at the Annual Meeting in accordance with the stockholder’s instructions indicated thereon.Where no instructions are indicated, proxies will be voted by those named in the proxies FOR the approval of the specific proposals presented in this Proxy Statement and on the proxy card and in their discretion upon any other business that may properly come before the Annual Meeting or any adjournment thereof.Each stockholder shall have one vote for each share of stock owned. A stockholder giving a proxy has the power to revoke the proxy at any time before it is exercised by filing with the Secretary of the Company written instructions revoking the proxy.A duly executed proxy bearing a later date will be sufficient to revoke an earlier proxy.The proxy executed by a stockholder who attends the Annual Meeting will be revoked only if that stockholder files the proper written instrument with the Secretary prior to the end of the voting at the Annual Meeting. To the extent necessary to assure sufficient representation at the Annual Meeting, proxies may be solicited by officers, directors and regular employees of the Company personally, by telephone, by internet or by further correspondence.Officers, directors and regular employees of the Company will not be compensated for their solicitation efforts.The cost of soliciting proxies from stockholders will be borne by the Company.The Company will also reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending proxy materials to the beneficial owners of Common Stock. Regardless of the number of shares of the Company’s Common Stock owned, it is important that stockholders be represented by proxy or be present in person at the Annual Meeting.In order for any proposals considered at the Annual Meeting to be approved by the Company’s stockholders, a quorum must be present.Stockholders are requested to vote by completing the enclosed proxy card and returning it signed and dated in the enclosed postage-paid envelope. Proxies marked as abstentions will be treated as shares present for purposes of determining whether a quorum is present.Proxies marked as abstentions will not be counted as votes cast. Brokers are entitled to vote the shares they hold for their customers in “street name” on routine matters when the customers (i.e. the “beneficial owners”) do not instruct the brokers how to vote the customer’s shares.Proposal Three regarding the ratification of BKD, LLP as Independent Registered Public Accounting Firm is deemed to be a routine matter so brokers will be entitled to vote shares of Common Stock they hold in street name on Proposal Three in the absence of instructions on how to vote by the beneficial owners.Directors are elected by a plurality of votes of the shares present in person or by proxy at the Annual Meeting.The proposals to approve executive compensation and to ratify the selection of the independent registered public accounting firm require the affirmative vote of a majority of the votes cast on such matter.Accordingly, abstentions will have no effect on the election of directors, executive compensation or the ratification of the Company’s independent registered public accounting firm. SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Persons and groups owning in excess of 5% of the Common Stock are required to file certain reports regarding such ownership pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Certificate of Incorporation of the Company restricts the voting by persons who beneficially own in excess of 10% of the outstanding shares of Common Stock.This restriction does not apply to employee benefit plans of the Company.The following table sets forth, as of the Record Date, persons or groups who are known by the Company to beneficially own more than 5% of the Common Stock. Name and Address Of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Guaranty Bank, Trustee of the Employee Stock Ownership Plan (“ESOP”) 1341 West Battlefield Springfield, MO 65807-4181 9.14% Reflects shared investment and voting power with respect to all shares listed.The ESOP purchased these shares for the exclusive benefit of plan participants with funds borrowed from the Company.These shares are held in a suspense account and are allocated among ESOP participants annually on the basis of compensation as the ESOP debt is repaid.The ESOP Committee, consisting of certain non-employee directors of the Company’s Board of Directors, instructs the ESOP Trustee regarding investment of ESOP plan assets.The ESOP Trustee must vote all shares allocated to participant accounts under the ESOP as directed by participants.Unallocated shares and allocated shares for which no timely voting direction is received are voted by the ESOP Trustee as directed by the ESOP Committee. The following table sets forth certain information as of the Record Date, with respect to the shares of the Company’s Common Stock beneficially owned by each of the directors, nominees for director and Named Executive Officers (see section titled “Summary Compensation Table”) of the Company, and the total shares beneficially owned by directors and executive officers as a group.The Company’s policy is for each director to own a minimum of 2,500 shares, exclusive of stock grants and non-exercised stock options.Directors with less than 5 years experience on the Board are required to own a minimum of 500 shares for each full year of service on the Board, up to 2,500 shares.Less than 1% stock ownership is shown below with an asterisk (*). 2 Name of Beneficial Owner Amount and Nature of Beneficial Ownership(1) Percent of Total Outstanding Common Shares Jack L. Barham % Don M. Gibson % Shaun A. Burke % Kurt D. Hellweg % Gregory V. Ostergren % Tim Rosenbury % James L. Sivils, III % James R. Batten % John Griesemer * Carter M. Peters * H. Michael Mattson % Sheri Biser * Total owned by all directors and executive officers as a group (twelve persons) % Amounts may include shares held directly, as well as shares held jointly with family members, in retirement accounts, in a fiduciary capacity, by certain family members, by certain related entities or by trusts of which the directors and executive officers are trustees or substantial beneficiaries, with respect to which shares the respective director or executive officer may be deemed to have sole or shared voting and/or investment powers.Due to the rules for determining beneficial ownership, the same securities may be attributed as being beneficially owned by more than one person.The holders may disclaim beneficial ownership of the included shares which are owned by or with family members, trusts or other entities. Excludes 247,798 shares of Common Stock held under the ESOP for which the individual serves as a member of the ESOP Committee or Trustee.Each individual disclaims beneficial ownership with respect to these shares held in a fiduciary capacity. Includes 4,500 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 6,500 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 59,000 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 4,500 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 4,500 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 22,000 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 29,500 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 24,500 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 8,750 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 19,000 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 19,000 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 2,900 shares of Common Stock that the individual has the right to acquire through the exercise of options within 60 days of the Record Date. Includes 204,650 shares of Common Stock that the group has the right to acquire through the exercise of options within 60 days of the Record Date. 3 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Exchange Act requires the Company’s officers and directors, and persons who own more than ten percent of the Common Stock, to file reports detailing their ownership and changes of ownership in the Common Stock with the Securities and Exchange Commission (“SEC”) and to furnish the Company with copies of all such ownership reports.Based solely on the Company’s review of the copies of the ownership reports furnished to the Company, and written representations relative to the filing of certain forms, the Company believes that all Section 16(a) filing requirements applicable to its officers and directors, and persons who own more than ten percent of the Common Stock, were complied with during the 2011 fiscal year. FIRST PROPOSAL:ELECTION OF DIRECTORS The number of directors constituting the Board is currently nine.The Board is divided into three classes of three directors.The term of office of one class of directors expires each year in rotation so that the class up for election at each annual meeting of stockholders has served for a three-year term.The terms of three of the present directors (Messrs. Batten, Burke, and Hellweg) are expiring at the Annual Meeting. Messrs. Batten, Burke, and Hellweg have been nominated, upon the recommendation of the Nominating Committee of the Board, by the Board and, upon election at the Annual Meeting, will hold office for a three-year term expiring in 2015 or until their successors are elected and qualified.Each nominee has indicated that he is willing and able to serve as a director if elected and has consented to being named as a nominee in this Proxy Statement. Unless otherwise specified on the proxies received by the Company, it is intended that proxies received in response to this solicitation will be voted in favor of the election of each person named in the following table to be a director of the Company for the term as indicated, or until his successor is elected and qualified.There are no arrangements or understandings between the nominees or directors and any other person pursuant to which any such person was or is selected as a director or nominee. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE FOLLOWING NOMINEES. Nominees for Three-Year Terms Expiring 2015 Name Age (1) Director Since Current Term Expires James R. Batten 49 Shaun A. Burke 48 Kurt D. Hellweg 54 In addition to the three nominees proposed to serve on the Board as described above, the following individuals are also directors of the Company, each serving for the current term indicated. 4 Directors Who Are Not Nominees Who Will Continue in Office After the Annual Meeting Name Age (1) Director Since Current Term Expires Jack L. Barham 78 Don M. Gibson 68 Tim Rosenbury 55 John F. Griesemer 44 Gregory V. Ostergren 56 James L. Sivils, III 47 As of the Record Date Biographical Information Set forth below are brief summaries of the background and business experience, including principal occupation, of each nominee and director currently serving on the Board of Directors of the Company. James R. Batten, CPA, is the Executive Vice President of Convoy of Hope, an international nonprofit relief organization.Mr. Batten served as Chief Operations Officer and Executive Vice President of AG Financial Solutions from September 2007 through March 2009.Mr. Batten served as the Executive Vice President of Finance, Chief Financial Officer and Treasurer of O’Reilly Automotive, Inc. (a publicly traded company) from January 1993 through March 2007.Prior to joining O’Reilly, Mr. Batten was employed by the accounting firms of Whitlock, Selim & Keehn, from 1986 to 1993 and Deloitte, Haskins & Sells from 1984 until 1986.Mr. Batten is a member of the board of Foundation Capital Resources and Treasurer of Hope Community Church.Mr. Batten is a former member of the NASDAQ Issuer Affairs Committee.He has also served on a number of other professional and civic boards including the Springfield Area Chamber of Commerce, Big Brothers Big Sisters of the Ozarks and New Covenant Academy.Mr. Batten’s accounting expertise, public company background and community involvement make him a valuable resource to the Board. Shaun A. Burke was appointed President and Chief Executive Officer of the Company on March 1, 2005.Mr. Burke has been President and Chief Executive Officer of Guaranty Bank (the “Bank”) since March 9, 2004.In May 1997, Mr. Burke joined, and assisted with the formation of Signature Bank in Springfield, Missouri.During his tenure at Signature Bank, he held the positions of Executive Vice President and Senior Credit Officer and was a member of the bank’s board of directors.From 1983 to 1997, Mr. Burke was with Bank of America and its predecessors in Springfield, Missouri, with his last position being Vice President of Commercial Lending.Mr. Burke is a board member and President of the Springfield Business Development Corporation, the economic development subsidiary of the Springfield Area Chamber of Commerce.He is also past member of the United Way Allocations and Agency Relations Executive Committee, Salvation Army Board of Directors and Big Brothers Big Sisters of the Ozarks Board of Directors.Mr. Burke’s years of experience in the banking industry, his knowledge of the Company’s business and operations and his strong leadership make him a valuable resource to the Board. Kurt D. Hellweg is President and Chief Executive Officer of International Dehydrated Foods, Inc. (“IDF”) and American Dehydrated Foods, Inc. (“ADF”).IDF and ADF are privately held companies that manufacture and market ingredients for both the food and feed industries.Mr. Hellweg has previously served as Vice President of Sales, Senior Vice President of Operations, and President/COO of ADF.Prior to joining ADF, Mr. Hellweg was an officer in the U.S. Navy from 1980 to 1987.During that time, he served tours as a helicopter pilot in the Atlantic Fleet and as an instructor pilot.Mr. Hellweg holds a BS degree in Engineering from the University of Nebraska.He is a past member of the Board of the Springfield Area Chamber of Commerce, the Springfield Area Arts Council, and the Springfield Symphony.Mr. Hellweg brings to the Board strong organizational and leadership skills, a strong managerial experience and knowledge and deep ties in the local community. 5 Jack L. Barham worked at Guaranty Federal Savings Bank, the predecessor savings bank to the Bank, for 24 years and retired in 1995.He served in various positions of responsibility and was a Realtor and appraiser.In 1983, he was elected to the Company’s Board of Directors.In 1990, he was elected Vice President and Chairman of the Board, and continued to serve as Chairman of the Board until he relinquished such position in March 2005.The Board approved Mr. Barham as Vice Chairman of the Company in March 2005.He served in the US Navy, is a deacon at Ridgecrest Baptist Church and has been a member of various civic organizations.Mr. Barham’s history with the Company, his knowledge of the banking industry and his strong ties to the community make him a valuable resource to the Board. Don M. Gibson was elected as President and Chief Executive Officer of the Company in January 2002 and served in such capacities until his retirement at the end of February 2005.Mr. Gibson also served as President and Chief Executive Officer of the Bank from January 2002 until the appointment of Shaun A. Burke on March 9, 2004 to serve in such capacity.Mr. Gibson has served as Chairman of the Board for the Company and the Bank since March 2005.Prior to joining the Company, Mr. Gibson was a retired banking executive.From March 2000 to July 2000 Mr. Gibson was President of Sinclair National Bank, Gravette, Arkansas.Prior to that, Mr. Gibson was at Great Southern Bank, a subsidiary of Great Southern Bancorp, Inc., Springfield, Missouri, holding various positions since September 1975 with his last being Vice Chairman.Mr. Gibson’s 51 plus years of banking industry experience, knowledge of public company organizational issues and his community and civic experience make him a valuable resource to the Board. Tim Rosenbury, AIA, is Executive Vice President and Chairman of Butler, Rosenbury & Partners, Inc., an architecture, engineering, interior design and planning firm in Springfield, Missouri, and he has held these positions since 1997.Mr. Rosenbury joined the firm in 1984 after practicing in Memphis, Tennessee.He graduated with a B.Arch. from Mississippi State University in 1980, which in 1999 awarded him the designation of Alumni Fellow.He is a member of a number of professional and civic organizations, many of which he has held leadership positions, including the 2010 Chairman of the Springfield Area Chamber of Commerce. Mr. Rosenbury brings to the Board strong community leadership and significant experience in general business and real estate management. John F. Griesemer is Executive Vice President, Chief Operations Officer and member of the Board of Directors of Springfield Underground, Inc.Springfield Underground, Inc. is a privately held construction materials supplier and real estate developer in the Springfield, Missouri area.Mr. Griesemer previously served as Area Manager and General Manager of Springfield Underground, Inc. related companies and as a management trainee with Vulcan Materials Company in Northern Virginia.Mr. Griesemer holds a BS degree in Industrial Management and Engineering from Purdue University.He is the Chairman of the Board of Mercy Hospital of Springfield and an officer of Missouri Limestone Producers Association.He is a past Member of the Board of Catholic Campus Ministries, Junior Achievement of the Ozarks and Ozark Technical Community College Foundation.Mr. Griesemer brings to the Board a strong organizational and leadership background, management experience and deep ties in the local community. Gregory V. Ostergren is the Chairman, President and Chief Executive Officer of American National Property and Casualty Insurance Companies (“ANPAC”), Springfield, Missouri, and Chairman of the Farm Family Insurance Group, Albany, New York (“Farm Family”).Mr. Ostergren joined ANPAC in October of 1990 as President and CEO.In 2000, he took on the additional role as Chairman of ANPAC and in 2001, following the acquisition of Farm Family which he led; Mr. Ostergren was voted Chairman of Farm Family.He is on the Board of Governors of the Property and Casualty Insurance Association of American and is Past Chairman of the Insurance Institute for Highway Safety, Washington, DC.After graduating from the University of Minnesota in 1977, Mr. Ostergren held various positions at Allstate Insurance Company in Chicago, Illinois, and Mutual Service Insurance Company in St. Paul, Minnesota.He is a member of the American Academy of Actuaries, an Associate of the Casualty Actuarial Society and a member of the academic business honor society Beta Gamma Sigma.He presently serves on the Board of Executive Advisors for the College of Business Administration at Missouri State University where he also serves as the chairman of the Governance Committee.He is an honorary member of the MDRT foundation.He is past Chairman of the College of Natural and Applied Sciences Advisory Board for Missouri State University.He has also served as a Member of the Board of the Springfield Public School Foundation, as a Member of the Board and Treasurer of the United Way of the Ozarks, and has served on a number of other professional and civic boards of directors.Mr. Ostergren brings to the Board a strong organizational and leadership background, experience in corporate governance, a strong involvement in civic matters and a knowledge and expertise of insurance and other related matters. 6 James L. Sivils, III, JD, is a partner in Morelock-Ross Companies, a group of several privately held companies involved in both commercial and residential construction and in real estate development and management in Springfield, Missouri.Mr. Sivils has been with Morelock-Ross since 1997.Prior to joining Morelock-Ross, Mr. Sivils worked as an attorney from 1990 to 1993 and as a real estate broker and developer from 1993 to 1997.Mr. Sivils holds a J.D. degree from the University of Missouri – Kansas City Law School and a B.A. degree from the University of Missouri - Columbia.Mr. Sivils is a past Member of the Board of the Springfield Apartment Housing Association and the Lakes Country Rehabilitation Center and a current Member and past Chapter Chair of the Ozarks Chapter of the Young Presidents Organization.Mr. Sivils’ legal background and knowledge and experience with real estate matters make him a valuable resource to the Board. Director Independence The Board has determined that all of the directors, except for Director Burke who is an executive officer of the Company, are “independent directors” as that term is defined in Rule 5605(a) (2) of the Marketplace Rules of The Nasdaq Stock Market (“Nasdaq”).These directors constitute a majority of the Board. Board Leadership Structure Throughout its history, the Company has kept the positions of Chairman of the Board and Chief Executive Officer separate.Currently, Mr. Gibson holds the position of Chairman of the Board and Mr. Burke holds the position of Chief Executive Officer.Mr. Gibson is considered to be “independent” according to NASDAQ listing requirements. The Board believes that having separate positions and having an independent outside director serve as Chairman is the appropriate leadership structure for the Company at this time and demonstrates our commitment to good corporate governance.Separating these positions allows our Chief Executive Officer to focus on our day-to-day business, while allowing the Chairman to lead the Board in its fundamental role of providing advice to and independent oversight of management.We believe that having an independent Chairman eliminates the conflicts of interest that may arise when the positions are held by one person.In addition, this leadership structure allows the Board to more effectively monitor and evaluate the performance of our Chief Executive Officer. Board’s Role in Risk Oversight It is necessary to effectively manage risk when managing and operating every financial institution. We face a number of risks, including but not limited to, general economic risks, credit risks, regulatory risks, audit risks, reputational risks, and business competition. Management is responsible for the day-to-day management of risks the Company faces, while the Board, as a whole and through its committees, has responsibility for the general oversight of risk management. In its role of risk oversight, the Board has the responsibility to satisfy itself that the risk management processes and procedures designed and implemented by management are appropriate and functioning as designed. While the full Board is charged with ultimate oversight responsibility for risk management, various committees of the Board and members of management also have specific responsibilities with respect to our risk oversight. Each Board committee has been assigned oversight responsibility for specific areas of risk and risk management, and each committee considers risks within its areas of responsibility. Each of these committees receives regular reports from management regarding our risks and reports regularly to the Board concerning risk. We believe that providing for full and open communication between management and the Board is essential for effective risk management and oversight. Certain senior management personnel, consistent with their specific areas of responsibility, attend Board meetings and/or Board committee meetings on a regular and consistent basis. We have regular and ongoing reporting and communication mechanisms in place to ensure that oversight is informed and effective. 7 Meetings and Committees of the Board of Directors The business of the Company is conducted at regular and special meetings of the full Board of Directors and its standing committees.The standing committees consist of the Executive, Audit, Compensation, Investment, Nominating, ESOP (Employee Stock Ownership Plan), and Stock Option Committees.During the twelve months ended December 31, 2011, the Board held twelve regular meetings and no special meetings.Each director attended at least 75% of those meetings and the meetings held by all committees of the Board on which he served. Although the Company does not have a formal policy regarding director attendance at the Company’s annual stockholders meeting, all directors are expected to attend these annual meetings absent extenuating circumstances.All current directors, except Gregory V. Ostergren, attended the Company’s annual meeting of stockholders held on May 25, 2011. Stockholder Communications with Directors Stockholders and other interested persons who wish to communicate with the board of directors of the Company, or any individual director, should send their written correspondence by mail to: Don M. Gibson, Chairman of the Board, Guaranty Federal Bancshares, Inc., 1341 West Battlefield, Springfield, Missouri 65807. Audit Committee The Company has a separately designated Audit Committee established in accordance with Section 3(a)(58)(A) of the Exchange Act.The Audit Committee of the Board is composed of independent, non-employee directors of the Company and currently consists of four directors: Messrs. Batten, Hellweg, Rosenbury, and Sivils.This standing committee, among other things, (i) regularly meets with the internal auditor to review audit programs and the results of audits of specific areas as well as other regulatory compliance issues, (ii) meets at least annually in executive session with the Company’s independent auditors to review the results of the annual audit and other related matters, and (iii) meets quarterly with management and the independent auditors to review the Company’s financial statements and significant findings based on the independent auditor’s review.The Audit Committee is responsible for hiring, retaining, compensating and terminating the Company’s independent auditors.The Audit Committee operates under a written charter adopted by the Company’s Board of Directors.A copy of the Audit Committee Charter is included as Appendix A to this Proxy Statement. During the twelve months ended December 31, 2011, the Audit Committee met eight times (See “Report of the Audit Committee”). Nominating Committee The Nominating Committee of the Board is composed of three or more directors as appointed by the Board, each of whom are required to be an “independent director” as defined under the NASDAQlisting standards.Currently, the Nominating Committee consists of four directors, Messrs. Rosenbury, Sivils, Barham, and Griesemer, each of whom is an “independent director.”During the twelve months ended December 31, 2011, the Nominating Committee met two times.The Nominating Committee operates under a formal written charter adopted by the Board of Directors.A copy of the Nominating Committee’s charter was included as Appendix A to the proxy statement prepared in connection with the annual meeting of stockholders held on May 25, 2011. 8 The Nominating Committee is responsible for identifying individuals qualified to serve as members of the Board and recommending to the Board the director nominees for election and appointment to the Board, as well as director nominees for each of the committees of the Board.In accordance with its charter, the Nominating Committee recommends candidates (including incumbent nominees) based on the following criteria:business experience, education, integrity and reputation, independence, conflicts of interest, diversity, age, number of other directorships and commitments (including charitable obligations), tenure on the Board, attendance at Board and committee meetings, stock ownership, specialized knowledge (such as an understanding of banking, accounting, marketing, finance, regulation and public policy) and a commitment to the Company’s communities and shared values, as well as overall experience in the context of the needs of the Board as a whole.The Committee monitors the mix of skills and experience of its directors and committee members in order to assess whether the Board has the appropriate tools to perform its oversight function effectively. While we do not have a separate diversity policy, the Nominating Committee does consider the diversity of its directors and nominees in terms of knowledge, experience, skills, expertise, and other demographics which may contribute to the Board. With respect to nominating existing directors, the Nominating Committee reviews relevant information available to it and assesses their continued ability and willingness to serve as a director.The Nominating Committee will also assess such person’s contribution in light of the mix of skills and experience the Nominating Committee has deemed appropriate for the Board as a whole.With respect to nominations of new directors, the Nominating Committee will conduct a thorough search to identify candidates based upon criteria the Nominating Committee deems appropriate and considering the mix of skills and experience necessary to complement existing members of the Board.The Nominating Committee will then review selected candidates and make its recommendation to the Board. Nominations by a stockholder will be considered by the Nominating Committee if such nomination is written and delivered or mailed by first class United States mail, postage prepaid, to the Secretary of the Company between 30 and 60 days prior to the meeting at which such nominee may be considered.However, if less than 31 days’ notice of the meeting is given by the Company to stockholders, written notice of the stockholder nomination must be given to the Secretary of the Company as provided above no later than the tenth day after notice of the meeting was mailed to stockholders.A nomination must set forth, with respect to the nominee, (i) name, age, and addresses, (ii) principal occupation or employment, (iii) Common Stock beneficially owned, and (iv) other information that would be required in a proxy statement.The stockholder giving notice must list his or her name and address, as they appear on the Company’s books, and the amount of Common Stock beneficially owned by him or her.In addition, the stockholder making such nomination must promptly provide to the Company any other information reasonably requested by the Company.Nominations from stockholders will be considered and evaluated using the same criteria as all other nominations. Compensation Committee The Board of Directors of the Company and the Board of Directors of the Bank are comprised of the same persons.The Compensation Committee of the Bank’s Board of Directors, which consists solely of non-employee directors of the Bank, is comprised of Messrs. Ostergren, Hellweg, Barham, Batten, and Griesemer.As indicated above, each of these committee members is an “independent director” as defined under the NASDAQ listing standards.The Company has no full time employees and relies on employees of the Bank for the limited services received by the Company.All compensation paid to executive officers of the Company is paid by the Bank. The Compensation Committee, together with the full Board, is responsible for designing the compensation and benefit plans for all employees, executive officers and directors of the Company and the Bank, including the Chief Executive Officer, based on its review of performance measures, industry salary surveys and the recommendations of management concerning compensation (See “Report on Executive Compensation”).The Compensation Committee, without the participation of the full Board, is responsible for determining the compensation of the Chief Executive Officer and the other Named Executive Officers of the Company, and all such compensation decisions are made solely by the Compensation Committee.Independent consultants may be engaged directly by the Compensation Committee to evaluate the Company’s executive compensation.The Compensation Committee, together with the full Board, determines the compensation of all other officers.The Compensation Committee may delegate its authority to a subcommittee of the Compensation Committee. During the twelve months ended December 31, 2011, the Compensation Committee met eight times.The Compensation Committee operates under a formal written charter adopted by the Company’s Board of Directors.A copy of the Compensation Committee’s charter was included as Appendix B to the proxy statement prepared in connection with the annual meeting of stockholders held on May 25, 2011. 9 REPORT OF THE COMPENSATION COMMITTEE Compensation Committee Interlocks and Insider Participation Since August 2002, the Compensation Committee of the Board has consisted of non-employee directors of the Bank.During the fiscal year ended December 31, 2011, Mr. Jack L. Barham served on the Compensation Committee, and for many years until his retirement in 1995, he had been an officer of the Bank.Mr. Barham is the only member of the Compensation Committee during 2011 who was formerly an officer of the Company or the Bank.Prior to March 2005, Mr. Don M. Gibson served as the President and Chief Executive Officer of the Company and the Bank, but during 2011 he was not a member of the Compensation Committee.In addition, Mr. Shaun Burke, the current President and Chief Executive Officer of the Company and the Bank, did not serve as a member of the Compensation Committee during 2011. No executive officer of the Company served on the compensation committee or board of directors of any company that employed any member of the Company’s Compensation Committee or Board of Directors. COMPENSATION DISCUSSION AND ANALYSIS Overall Compensation Philosophy and Objectives The Compensation Committee, together with the full Board, has designed the compensation and benefit plans for all employees, executive officers and directors in order to attract and retain individuals who have the skills, experience and work ethic to provide a coordinated work force that will effectively and efficiently carry out the policies adopted by the Board and to manage the Company and the Bank to meet the Company’s mission, goals and objectives. To determine the compensation of executive officers and directors, the Compensation Committee reviews industry compensation statistics based on our asset size, makes cost of living adjustments, and establishes salary ranges for each executive officer and fees for the Board.The Compensation Committee then reviews (i) the financial performance of the Bank over the most recently completed fiscal year (including Return on Assets, Return on Equity, asset quality, etc.) compared to results at comparable companies within the industry, and (ii) the responsibilities and performance of each executive officer and the salary compensation levels of each executive officer compared to like positions at comparable companies within the industry.The Compensation Committee evaluates all factors subjectively in the sense that they do not attempt to tie any factors to a specific level of compensation. The Compensation Committee offers long-term incentives for executive officers and other management personnel primarily in the form of stock option and restricted stock awards.We believe that our stock award programs are an important component of compensation to attract and retain talented executives, provide an incentive for long-term corporate performance, and to align the long-term interests of executives and stockholders. All executive officers may participate on an equal, non-discriminatory basis in the Bank’s medical insurance plan, long-term disability plan and group life insurance plan.The Bank also provides all executive officers with the opportunity to participate in the ESOP, and a contributory 401 (k) tax-deferred savings plan.The Compensation Committee of the Bank recommends all compensation and benefit plans to the full Board for approval annually. Executive Compensation Philosophy and Objectives The Compensation Committee is guided by the following four key principles in determining the compensation of the Company’s executive officers: · Competition.The Committee believes that compensation should reflect the competitive marketplace, so the Company can attract, retain and motivate talented personnel. 10 · Accountability for Business Performance.Compensation should be tied in part to the Company’s financial performance, so that executives are held accountable through their compensation for the performance of the Company. · Accountability for Individual Performance.Compensation should be tied in part to the individual’s performance to reflect individual contributions to the Company’s performance. · Alignment with Stockholder Interests.Compensation should be tied in part to the Company’s stock performance through long-term incentives such as restricted stock and the ESOP, to align the executive’s interests with those of the Company’s stockholders. Report of Executive Compensation The compensation of the Chief Executive Officer (the “CEO”) and other Named Executive Officers (or “NEOs”) is solely determined by the Compensation Committee.The CEO is not a member of the Compensation Committee and does not attend any Compensation Committee meetings unless specifically requested to do so by the Chairman of the Compensation Committee.The CEO may act as a key discussion partner with the Compensation Committee members to provide information regarding business context, the market environment and our strategic direction.The CEO also provides recommendations to the Compensation Committee on individual performance evaluations and compensation for the NEOs, other than himself. The compensation packages reflect a range based on like-sized, like-position comparables within the industry and the geographical region, augmented by the performance of the individual executive officer and the Company.Option grants under the stock option plans described below provide long-term incentive to stay with the Company, but should not replace, or override, maintenance of the compensation range established from the comparables. The Compensation Committee has reviewed all components of the CEO’s and the other NEOs compensation, including salary, bonus, restricted stock awards, accumulated stock options and compensation under the Company’s ESOP.Based on this review, the Committee finds the CEO’s and other NEOs total compensation in the aggregate to be reasonable and not excessive.It should be noted that when the Compensation Committee considers any component of the CEO’s and NEOs total compensation, the aggregate amounts and mix of all the components, including accumulated and realized and unrealized stock options and compensation under the Company’s ESOP, are taken into consideration in the Committee’s decisions. The Compensation Committee did not utilize the services of an independent compensation consultant during 2011. Participation in the U.S. Treasury’s Capital Purchase Program The Emergency Economic Stabilization Act of 2008 (“EESA”) was enacted on October 3, 2008 to create the Troubled Asset Relief Program ("TARP"), which provides authority for the United States Department of the Treasury (the "Treasury") to purchase and insure certain types of troubled assets, and for other purposes. One component of TARP is a generally available capital access program known as the Capital Purchase Program (“CPP”) under which a financial institution may issue preferred shares and warrants to purchase shares of its common stock to the Treasury, subject to certain conditions.The Company participated in the CPP through which the Treasury invested $17.0 million in our preferred stock and warrants on January 30, 2009. Under the EESA, the applicable executive compensation restrictions applied to the compensation of the Company’s Chief Executive Officer, Chief Financial Officer and three other most highly compensated executive officers (the executive officers listed in the Summary Compensation Table on page 15 referred to herein as the Senior Executive Officers). In some cases, as a result of the passage of the ARRA discussed below, the executive compensation restrictions expanded to apply to certain non-executive officers. In addition, in connection with our participation in the CPP each of the Senior Executive Officers was required to and did execute a waiver of any claim against the United States or the Company for any changes to his or her compensation or benefits that are required in order to comply with the regulations issued by the Treasury. 11 On February 17, 2009, the American Recovery and Reinvestment Act of 2009 (the “ARRA”) was adopted.The ARRA has significant implications on the compensation arrangements of institutions such as the Company that have participated in the CPP. The ARRA directed the Secretary of the Treasury to establish standards and promulgate regulations on executive compensation practices of TARP recipients.The ARRA’s restrictions apply to the Company and its compensation policies in several ways, including the following: Prohibition on Bonuses, Retention Awards and Incentive Compensation.The ARRA includes a prohibition on paying or accruing bonus, incentive or retention compensation to the most highly compensated employee, which is our President and Chief Executive Officer, other than certain awards of long-term restricted stock that are in compliance with ARRA or bonuses payable under existing employment agreements. Review of Prior Bonuses, Retention Awards and Incentive Compensation.The ARRA authorizes the Secretary of the Treasury to review bonuses, incentive and retention payments made to the Senior Executive Officers and the next 20 most highly compensated employees, to determine whether any such payments are inconsistent with the intent of the compensation restrictions under the ARRA and to require the TARP recipient and the subject employees to provide for appropriate reimbursement to the federal government if such payments were based on statements of earnings, revenues, gains or other criteria that are later found to be materially inaccurate. Stockholder Say on Pay Vote.Under ARRA, the TARP recipient must submit a “say-on-pay” proposal to a non-binding vote of stockholders at future annual meetings, whereby stockholders vote to approve the compensation of executives as disclosed pursuant to the executive compensation disclosures included in the proxy statement (such a proposal is being presented at the Annual Meeting as described in this Proxy Statement under “Second Proposal — Advisory (Non-Binding) Vote on Executive Compensation”). Prohibition on Golden Parachute Payments. The ARRA prohibits a financial institution from making any payments to the Senior Executive Officers and the next five most highly compensated employees for departure from the Company."Golden Parachute Payments" include any payment or the accelerated vesting of any equity award in connection with a departure from the company for any reason (other than death or disability) or a change in control, except for payments for services performed or benefits accrued. Compensation Committee; Prohibition on “Encouraging” Earnings Manipulation.The ARRA requires that a compensation committee be established comprised entirely of independent directors for the purpose of reviewing employee compensation plans, and requires the committee to meet at least semi-annually to discuss and evaluate employee compensation plans in light of an assessment of any risk posed to the TARP recipient from such plans. In addition, the Compensation Committee is required to review compensation plans of the financial institution to determine whether they encourage manipulation of the financial institution’s earnings and to consider ways to limit any unnecessary risks these plans pose to the company.The Compensation Committee is also required to provide, at least once per fiscal year, a narrative description of how those requirements have been met. In addition, the Compensation Committee must certify annually as to its compliance with these requirements.Any compensation plans that encourage such manipulation are prohibited.In January 2011, the Compensation Committee met with the Company’s senior risk officer and performed a risk review of the Company’s employee compensation plans. The Compensation Committee’s conclusions are included in its report, which appears in the section captioned "Compensation Committee Report". Luxury Policy.Under the ARRA, the TARP recipient's Board of Directors must establish a company-wide policy regarding excessive or luxury expenditures including office and facility renovations, aviation or other transportation services and other activities or events that are not reasonable expenditures for staff development, reasonable performance incentives or similar measures in the ordinary course of business.As required by ARRA, the Board of Directors enacted a company-wide policy regarding excessive or luxury expenditures. Compliance Certification. The TARP recipient's Chief Executive Officer and Chief Financial Officer will be required to provide a written certification as an exhibit to the company's annual report on Form 10-K of compliance with the compensation standards described in EESA, as modified by the ARRA and the Interim Final Rule. 12 Tax Gross-Ups.ARRA prohibits the payment of any tax gross-up to a TARP recipient's Senior Executive Officers, as well as to any of its next 20 most highly compensated employees. Perquisites and Consultants.ARRA requires the TARP recipient to disclose the payment of perquisites and the use of compensation consultants. ARRA adopts and continues two requirements from EESA, which are essentially unchanged and provide for: (i) the prohibition on any TARP participant from deducting annual compensation paid to any of its top five senior executive officers in excess of $500,000; and (ii) the requirement that the Treasury implement regulations that prohibit a TARP participant from having compensation programs that encourage senior executive officers to take unnecessary and excessive risks that threaten the value of the financial institution.The Treasury implemented the requirement in (ii) by requiring annual reviews by a financial institution’s compensation committee and certification that the financial institution’s incentive compensation arrangements do not encourage unnecessary and excessive risk. The Company’s principal executive officer, Mr. Burke, and its principal financial officer, Mr. Peters, have submitted a certification with respect to the Company’s compliance with TARP requirements as part of its Annual Report on Form 10-K filed with the SEC.TARP requirements listed above will remain applicable to the Company as long as any obligation arising from TARP assistance owed by the Company to the Treasury remains outstanding. COMPENSATION COMMITTEE REPORT The Compensation Committee reviewed and discussed the Compensation Discussion and Analysis included in this Proxy Statement with management. Based on such review and discussion, the Compensation Committee recommended to the Board of Directors that the Compensation Discussion and Analysis be included in this Proxy Statement for filing with the SEC, and incorporated by reference into our Annual Report on Form 10-K. In January 2009, the Company issued preferred shares and a warrant to purchase common shares to the Treasury pursuant to the TARP Capital Purchase Program. ARRA requires the compensation committee of a TARP participant to meet at least semi-annually with the financial institution’s senior risk officers to discuss and review the relationship between the financial institution’s risk management policies and practices and the institution’s compensation arrangements with Senior Executive Officers. The purpose of the review is to ensure that the Senior Executive Officer compensation arrangements do not encourage the Senior Executive Officers to take unnecessary and excessive risks that threaten the value of the institution. In view of the current economic and financial environment, and in conformance with regulations issued by the Treasury, the Compensation Commit­tee of the Board of Directors has reviewed the design and operation of the Company's incentive compensation arrangements, including the performance objectives and target levels used in connection with incentive awards, with the Company's senior risk officer and evaluated the relationship between the Company's risk management policies and practices and these arrangements. The Compensation Committee’s review was designed to assess whether any aspect of the compensation program would encourage any of the Company’s executives to take any unnecessary or inappropriate risks that could threaten the value of the Company or the Bank. In this regard, the Compensation Committee met with the Company’s senior risk officerin the first quarter of the current fiscal year to develop a better understanding of the material risks, including reputational risk, which the Company currently faces. The Committee members identified the risks that the Company faces that could threaten its value. These risks include but are not limited to the following: · Credit risk – asset quality · Liquidity risk – ability to meet funding obligations · Interest rate risk – risk related to movement in interest rates 13 · Market risk · Operation/transactional risk · Fiduciary/litigation risk · Compliance risk · Environmental risk · Reputation risk · Financial risk · Fraud risk The Compensation Committee also reviewed and discussed materials on compensation risk assessment, including information on executive compensation design and administrative features that could induce excessive risk taking. They also reviewed certain waivers and compensation agreements entered into by the Company's Senior Executive Officers in connection with the CPP transaction. In this regard, the performance objectives contained in our annual incentive com­pensation plan have been balanced with those contained in our long-term incentive compensation plan to ensure that both are aligned and consistent with our long-term business plan, our mix of equity-based awards has been allocated to ensure an ap­propriate combination of incentive and retention objectives, and our stock ownership guidelines have been established to ensure that the interests of our Senior Executive Officers have been aligned with the interests of our stockholders. The Compensation Committee conducted a review of the Company’s compensation plans and programs as described above. As a result of this review, the Compensation Committee is able to certify that: · The Compensation Committee has reviewed with the senior risk officer, the senior executive officer (“SEO”) compensation plans and the Committee has made all reasonable efforts to ensure that these plans do not encourage SEOs to take unnecessary and excessive risks that threaten the value of the Company; · The Compensation Committee has reviewed with the senior risk officer the employee compensation plans and has made all reasonable efforts to limit any unnecessary risks these plans pose to the Company; and · The Compensation Committee has reviewed the employee compensation plans to eliminate any features of these plans that would encourage the manipulation of reported earnings of the Company to enhance the compensation of any employee. SUBMITTED BY THE COMPENSATION COMMITTEE Gregory V. Ostergren Kurt D. Hellweg Jack L. Barham James R. Batten John Griesemer Summary Compensation Table The following table sets forth information with respect to the compensation awarded to, paid to or earned for the periods indicated by the CEO, the Chief Financial Officer (“CFO”), the Chief Lending Officer (“CLO”), the Chief Credit Officer (“CCO”) and the Chief Operating Officer (“COO”). These executive officers are collectively referred to as the “Named Executive Officers” (the “NEOs”).During the fiscal year ended December 31, 2011 no other person served as the CEO or CFO of the Company, and no other executive officer received annual compensation that exceeded $100,000. 14 Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation All Other Compensation Total Compensation Shaun A. Burke $ $
